SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

784
TP 14-00101
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF WILLIAM MCKETHAN, PETITIONER,

                      V                                           ORDER

DAVID STALLONE, SUPERINTENDENT, CAYUGA
CORRECTIONAL FACILITY, RESPONDENT.


WILLIAM MCKETHAN, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered January 14, 2014) to review a determination
of respondent. The determination found after a tier II hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    July 3, 2014                         Frances E. Cafarell
                                                 Clerk of the Court